O’BRIEN, J.
I concur in the result. As to the personal baggage of Cullom, assuming he had a claim therefor against defendant, he still retains it, and the plaintiff could not recover against the Wabash Company by virtue of an assignment made by Cullom of his claim against the Grand Trunk Railroad; and, as plaintiff bases his claim upon the assignment from Cullom of a claim against the Grand Trunk, I fail to see how that is available in a suit against the Wabash. But I do not assent to the view that the Wabash road is liable, as matter of law, for such baggage, having in mind the relation of the defendant road to the other connecting lines, as shown by the testimony, and the coupon ticket issued to Cullom, with the conditions thereon, which specified that the relation of the Wabash was that'of an agent to such roads, and limiting its liability for damages to such as occurred on its own route. I think the appellant is right in his contention that the duty to provide for the *323safe carriage of the baggage is incident to and is implied from the contract for the carriage of the passenger himself, without any specific agreement or separate compensation, and that where, as here, the contract between the parties is evidenced by the terms specified upon the ticket purchased by the passenger, the rights of the parties would be determined by such contract, in the absence of some evidence showing that the passenger was prevented from seeing, or in fact did not read, such conditions. Assuming that such conditions were brought home to the passenger,=or thát he became bound thereby, then what was said in Auerbach v. Railroad Co., 89 N. Y. 281, would be applicable:
“A separate contract was made for a continuous passage over each of the roads mentioned in the several coupons. Bach company, through the agent selling the tickets, made a contract for a passage over its road; and each company assumed the responsibility for the passenger only over its own road. Ho company was liable for any accident or default upon any road but its own. This was so by the very terms of the agreement printed upon the ticket. ”
As to the samples belonging to plaintiff, in addition to the reasons assigned by the presiding justice, I think it was at least a question for the jury whether the damage occurred on the Grand Trunk road, and, if the jury found it did, the further question remained whether such samples were not carried upon an express contract evidenced by the conditions specified on the ticket by which the Wabash limited its liability for damages on its own route, holding, as to connecting lines, the relation of agent.